NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 13 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-50091

             Plaintiff - Appellee,               D.C. No. 8:08-cr-00190-CJC-1

  v.
                                                 MEMORANDUM *
VICTOR MANUEL OLMEDO-
COLLAZO, AKA Victor Luna-Luna,
AKA Luis Enrique Luna,

             Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                           Submitted January 11, 2010**
                              Pasadena, California

Before: GOODWIN, CANBY, and O’SCANNLAIN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Defendant Victor Olmedo-Collazo (“Defendant”) appeals the sentence

imposed in his criminal case. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      Defendant argues that the district court erred in imposing an obstruction of

justice enhancement to his sentence for misrepresenting to the district court the true

identity of his father. Defense counsel identified Defendant’s grandfather, who is

listed as Defendant’s father on Defendant’s official Mexican birth certificate, as

Defendant’s father. Because Defendant’s grandfather is a United States citizen,

such misrepresentation could affect Defendant’s potential citizenship and, in turn,

his charge for illegal reentry after deportation.

      Defendant claims he did not obstruct justice because the misrepresentation

was made solely by his counsel. Defendant relies on United States v. Eirven, 987
F.2d 634 (9th Cir. 1993), where the court reversed an obstruction of justice

enhancement when the defense incorrectly asserted that the prior crimes used in

calculating the defendant’s criminal history were committed by another person

using the defendant’s identity. On appeal, the defendant claimed his drug

addiction had left him unable to recall whether he was guilty of the prior crimes.

Id. at 635. The Court concluded that obstruction of justice could not be proven by

a preponderance of the evidence because doing so would require invading the


                                          -2-
attorney-client privilege to determine the defendant’s knowledge and the position

he instructed his lawyer to take. Id. at 636.

      Eirven is easily distinguishable. Here, Defendant was 44 years old at the

time of sentencing and has known his father’s identity since he was 29 years old.

Thus, we need not invade the attorney-client privilege to know that Defendant

willfully allowed his unsuspecting counsel to misrepresent Defendant’s paternity to

the district court. Accordingly, the obstruction of justice enhancement was proper.

      Defendant also argues that his sentence is unreasonable. Sentencing

decisions are reviewed for abuse of discretion. United States v. Carty, 520 F.3d
984, 993 (9th Cir. 2008) (en banc) (citing Gall v. United States, 552 U.S. 38,

49–50 (2007)). While sentences within the Sentencing Guidelines range are not

presumed reasonable, they are not often found unreasonable on appeal. Id. at 994.

Here, the district court carefully considered the relevant factors. Indeed, the court

imposed a downward departure from the Sentencing Guidelines range. The district

court did not abuse its discretion in imposing Defendant’s sentence.

      Defendant further argues that the district court did not comply with Federal

Rule of Criminal Procedure 32(i)(3) in considering sentence-enhancing factors.

We review de novo the district court’s compliance with Rule 32. United States v.

Herrera-Rojas, 243 F.3d 1139, 1142 (9th Cir. 2001). Rule 32 findings must be


                                          -3-
express, but need not be detailed or lengthy. United States v. Ingham, 486 F.3d
1068, 1074 (9th Cir. 2007). Here, the district court discussed at length whether it

could rely on the aggravating factors. (1 ER 36–39). Accordingly, Rule 32 was

satisfied.

       Finally, Defendant raises two objections that he acknowledges are

foreclosed by Ninth Circuit precedent in order to preserve them for further review.

Defendant argues that the district court should not have counted Defendant’s 2005

offenses as part of his prior criminal history because those offenses occurred

during the commission of the instant offense of illegal reentry after deportation.

That argument is foreclosed by United States v. Cruz-Gramajo, 570 F.3d 1162 (9th

Cir. 2009). Defendant also argues that a condition of Defendant’s supervised

release–that he report to the probation office within 72 hours of any reentry into

the United States–violates his Fifth Amendment right against self-incrimination.

That argument is foreclosed by, inter alia, United States v. Maciel-Vasquez, 458
F.3d 994, 996–97 (9th Cir. 2006), cert. denied Maciel-Vasquez v. United States,

550 U.S. 905 (2007).

       AFFIRMED.




                                         -4-